DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12, and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 1 and 14 have been amended in include “said first and second machining units excluding compression elements” and “said machining tasks excluding compression” respectively. However, the specification, the drawings, and the claims as originally filed lack a written description of the machining units and the machining tasks excluding compression and/or compression elements; for example the machining units and the machining tasks excluding compression and/or compression elements is not described explicitly or implicitly at all in the specification or the claims as originally filed. Further, the machining tasks are described as including at least one of cutting/blanking, removal of material, applying objects and/or material, surface treatment, heat treatment, and forming in Para [0012] of the specification and claim 10, wherein any of these operations could include compression, in particular cutting/blanking and forming are understood to generally include at least some compression. Therefore the written description would not reasonably convey to one of ordinary skill in the art that the invention or a joint inventor has possession of the claimed invention, specifically the machining units excluding compression elements and the machining tasks excluding compression, at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 14 and Claim 10 line 12 recite the limitation “a succession of first portions of the material” and Claim 1 line 16 and Claim 10 line 14 recites the limitation “a succession of second portions of the material”. It is not sufficiently clear from the claim language if this recitation of the succession of first portions and succession of second portions is related to the first portion of the material introduced in claim 1 line 7 and claim 10 line 5-6 and the second portion of the material introduced in claim 1 line 11-12 and claim 10 line 9 respectively or how the succession of first portions and succession of second portions are related to the first portion and second portion as recited, thereby rendering the claims indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination the examiner interprets these claim limitations to read as “a succession of the first portions of the material” and “a succession of the second portions of the material” for claims 1 and 10 respectively.
Claim 14 line 6 recites the limitation “a first portion of the material” and Claim 14 line 12 recites the limitation “a second portion of the material”. It is not sufficiently clear from the claim language if this recitation of the first portion and the second portion are related to the succession of first portions of the material introduced in claim 14 line 4 and the succession of second portions of the material introduced in claim 14 line 10 respectively  or how the succession of first portions and succession of second portions are related to the first portion and second portion as recited, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets these claim limitations to read as “the first portions of the material” and “the second portions of the material” respectively.
Claim 14 line 7 recites the limitation “said machining unit”. However there is insufficient antecedent basis for “said machining unit” in the claims, e.g. there is only antecedent basis for the first machining unit at this point in the claims, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this claim limitation to read as “said first machining unit”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 4,553,418 to Stoehr.
As per claim 14, Stoehr discloses a machining method comprising the steps of:
[14] supplying material (metal strip 15, Fig 1) in an advancement direction (right to left in Fig 1) at a continuous speed using a stationary dragging device (roller former 18, Fig 1; Col 6 line 62-64); 
performing machining tasks on a succession of first portions (see notches 12b’ in Fig 4a-4c) of said material by a first machining unit (other punch and die elements 26c and 27c of punch press 16, Fig 1 and 4d) that is spaced from the dragging device and operable between a closed position to perform machining tasks on a first portion of the material and an open position to avoid interfering with the material, said first machining unit being movable with outward strokes  in the advancement direction and return strokes in a direction opposite to the advancement direction when in the closed position (Col 7 line 15-45 and Col 7 line 63-65, and Col 8 line 35-47); 
performing machining tasks on a succession of second portions (see front holes 30a in Fig 4a-4c) of said material by a second machining unit (front punch and die elements 26a and 27a of the punch press 16, Fig 1 and 4d) that is spaced from the dragging device and operable between a closed position to perform machining tasks on a second portion of the material and an open position to avoid interfering with the material, said second machining unit being movable with outward strokes in the advancement direction and return strokes in a direction opposite to the advancement direction when in the closed position (Col 7 line 15-45 and Col 7 line 63-65, and Col 8 line 30-35), said second portions being different from said first portions each second portion being spaced from each first portion in said advancement direction (see front holes 30a and notches 12b’ in Fig 4a-4c that are spaced from each other), said machining tasks excluding compression.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 4,553,418 to Stoehr in view of US 2014/0174268 to Sale.
As per claims 1-7, 9-10, and 12, Stoehr discloses a machining apparatus comprising: 
[1 and 10] a supplying line (see Fig 1) including a stationary dragging device (roller former 18, Fig 1) which supplied material (metal strip 15, Fig 1) in an advancement direction at a continuous speed (right to left in Fig 1; Col 6 line 62-64);  
a first machining unit (other punch and die elements 26c and 27c of punch press 16, Fig 1 and 4d) arranged along said supplying line spaced from said dragging device and operable between a closed position to perform machining tasks on a first portion of the material (see notches 12b’ in Fig 4a-4c) and an open position to avoid interfering with the material (Col 7 line 15-45 and Col 7 line 63-65, and Col 8 line 35-47); 
a second machining unit (front punch and die elements 26a and 27a of the punch press 16, Fig 1 and 4d) arranged along said supplying line downstream of said first machining unit and spaced from said dragging device and operable between a closed position to perform machining tasks on a second portion of the material (see front holes 30a in Fig 4a-4c) and an open position to avoid interfering with the material (Col 7 line 15-45 and Col 7 line 63-65, and Col 8 line 30-35); 
machining a succession of first portions (see notches 12b’ in Fig 4a-4c) of the material spaced apart from one another along said advancement direction and for controlling the second machining unit to machine a succession of second portions (see front holes 30a in Fig 4a-4c) of the material spaced from one another along said advancement direction, said first and second machining units excluding compression elements and being controlled independently of said dragging device (Col 7 line 15-45 and Col 7 line 63-65, and Col 8 line 30-47); 
wherein: 
operation of said first machining unit includes an outward stroke in said advancement direction when said first machining unit is in said closed position and a return stroke in an opposite direction to said advancement direction when said first machining unit is in said open position (Col 7 line 20-45 and Col 8 line 35-47); and 
operation of said second machining unit includes an outward stroke in said advancement direction when said second machining unit is in said closed position and a return stroke in an opposite direction to said advancement direction when said second machining unit is in said open position (Col 7 line 20-45 and Col 8 line 30-35), and 
wherein said first machining unit and/or said second machining unit are configured for performing at least one of the following machining tasks on the respective portions of material: cutting/blanking, removal of material, applying objects and/or material, surface treatment, and forming (both machining units are configured to perform cutting/blanking and/or removal of material).
[2] wherein at least one first portion of material is different from the second portions of material (see front holes 30a and notches 12b’ in Fig 4a-4c that are different from each other).  
[3] wherein at least one second portion of material is different from the first portions of material (see front holes 30a and notches 12b’ in Fig 4a-4c that are different from each other).  
[4] wherein at least one second portion of material is arranged between two first portions of material (see front holes 30a and notches 12b’ in Fig 4a-4c that are formed alternatively in the metal strip 15 such that the front holes 30a are positioned between notches 12b’ and vice versa).  
[5] wherein at least one first portion of material is arranged between two second portions of material (see front holes 30a and notches 12b’ in Fig 4a-4c that are formed alternatively in the metal strip 15 such that the front holes 30a are positioned between notches 12b’ and vice versa).  
[6] wherein each first portion of material is spaced along said advancement direction from each of the second portions of material (see front holes 30a and notches 12b’ in Fig 4a-4c that are spaced from each other).  
[7] wherein said first portions of material are spaced apart from one another at a constant pitch and said second portions of material are spaced apart from one another at said constant pitch (see front holes 30a and notches 12b’ in Fig 4a-4c that are each spaced apart at a constant pitch formed alternatively in the metal strip 15).
[9] wherein said first machining unit and said second machining unit are configured for performing the same machining tasks on the first and second portions of material, respectively (both machining units are configured to perform cutting/blanking and/or removal of material).
[12] wherein said dragging device is arranged downstream of said first and second machining units (see Fig 1). 

As per claims 1-6 and 10, Stoehr does not explicitly disclose a control device connected with the first and second machining units for controlling the operation of the machining units, However, it is understood by the examiner that it would be obvious to one of ordinary skill in the art that the apparatus of Stoehr would include a controller connected to the machining units for controlling the operation of the machining units since Stoehr discloses that the apparatus is operated automatically with the use of sensors for controlling the automatic operation of the machining units specifically (Col 3 line 10-14 and line 51-57; Col 7 line 35-40), which would necessarily require some form of control device to operate the machining units and the sensor as disclosed. Further, it is very well-known in the art to use control devices for controlling machining units such as disclosed in Stoehr in order to precisely control the operation of the machining units to produce a product as desired, and it would have been within the skill of one of ordinary skill in the art to modify the disclosure of Stoehr as to provide a control device for controlling the machining units as this would aid in the precise control of the machining units that would allow for the production of products as desired.
Furthermore, secondary reference, Sale discloses a similar machining apparatus  including a supplying line (see supply path 5 in Fig 2) for supplying material with continuous motion in an advancement direction (see advancing direction 6 in Fig 3), a first machining unit (cutting device 7, Fig 1-9) for machining the material arranged along said supplying line and operable between a closed position to perform machining tasks on a portion of material during an outward stroke in the advancement direction (see closed position shown in Fig 7-8) and an open position to avoid interfering with the material in a direction opposite to the advancement direction (see open position in Fig 9) wherein a control device (“electronic control unit”, Para 0035-0036 and Para 0055) is connected with said first machining unit for controlling said first machining unit to machine a succession of first portions of material-spaced apart from one another along said advancement direction (see Fig 6-9; Para 0035-0036, 0042-0047, and 0055).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Stoehr with the aforementioned teachings of Sale as to include a control device connected with the first and second machining units for controlling the operation of the machining units since such control devices are well-known in the art with the reasonable expectation that this would allow for the automatic operation of the machining units with the use of sensors to efficiently manufacture products at a very high rate of production and requiring minimal labor (Stoehr: Col 3 line 10-14 and line 51-57; Col 7 line 35-40).

As per claim 8, the below annotated Figured 4c of Stoehr shows how the first portions of the material formed by the first machining unit and the second portions of the material formed by the second machining unit can be interpreted to read on the limitations of claim 8, i.e. wherein the first portions (area including 30a) and the second portions (area including the middle two notches 12b’) of the material are arranged alternately between themselves at a reciprocal distinct that is equal to half said pitch.


    PNG
    media_image1.png
    379
    1354
    media_image1.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 being rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2014/0174268 to Sale in view of JP 2013-206692 to Akikusa in further view of US 3,672,248 to Tsujimura have been fully considered regarding the references JP 2013-206692 to Akikusa and US 3,672,248 to Tsujimura have been considered but are moot because claim 1 is rejected under a new grounds of rejection not including JP 2013-206692 to Akikusa or US 3,672,248 to Tsujimura; see above rejection of claims Claims 1-10 and 12 under AIA  35 U.S.C. 103 as being unpatentable over US 4,553,418 to Stoehr in view of US 2014/0174268 to Sale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729